In an action to recover upon a separation agreement, plaintiff appeals from an order of the Supreme Court, Nassau County, entered July 15, 1971, which denied her motion (1) to dismiss the defendant’s affirmative defense and counterclaim for reformation of the agreement and (2) for summary judgment, with an assessment of damages on the second cause of action in the complaint. Order reversed, on *754the law, with $10 costs and disbursements, and motion granted. In our opinion, section 466 (subd. [e], par. [ii]) of the Family Court Act does not authorize the reformation of a separation agreement which was incorporated in a foreign divorce decree. (See, also, Rehill v. Rehill, 306 N. Y. 126; Farber v. Farber, 25 A D 2d 850.) Rabin, P. J., Hopkins, Martuscello, Latham and Gulotta, JJ., concur.